Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 5, “muscleis” has been changed to read --muscle is--.
In claim 9, “muscleis” has been changed to read --muscle is--.
In claim 12, “invitro” has been changed to read --in vitro--.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20, directed to an invention non-elected without traverse.  Accordingly, claims 14-20 been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633